Citation Nr: 9924183	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  98-12 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied the veteran's claims on appeal.  The 
veteran, who had active service from August 1942 to December 
1945, appealed those decisions to the BVA and the case was 
referred to the Board for appellate review. 



FINDINGS OF FACT

1.  Hearing loss is shown to be related to noise the veteran 
was exposed to in service as an aircraft mechanic.

2.  The veteran is not shown by competent medical evidence to 
have tinnitus, and any tinnitus that may be present is not 
shown by competent medical evidence to have a nexus or 
relationship to service.  



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303 (1998).

2.  The veteran's claim of entitlement to service connection 
for tinnitus is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Hearing Loss

As a preliminary matter, the Board finds that the veteran's 
claim is "well grounded" within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991), based on the opinion from a VA 
audiologist in August 1997 that hearing loss was consistent 
with noise exposure in service.  See Murphy v. Derwinski 1 
Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to that claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury or 
disease contracted in line of duty.  See 38 U.S.C.A. § 1110.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).  

The veteran's DD-214 indicates that his military occupational 
specialty was an airplane and aircraft mechanic.  His service 
medical records are unavailable, having been destroyed by 
fire.  In such a case, the VA's duty to provide reasons and 
bases for its findings and conclusions, and to consider 
carefully the benefit of the doubt rule are heightened.  See 
Milostan v. Brown, 4 Vet. App. 250, 252 (1993).  The RO has 
made numerous efforts to obtain service medical evidence from 
alternative sources, including the veteran, Surgeon Generals 
Office (SGO) reports and Morning Sick Reports.  The veteran 
has indicated that he has no service medical records in his 
possession.  SGO reports are unavailable, and the available 
Morning Sick Reports are inconclusive, indicating only that 
the veteran received treatment for an infected laceration of 
the right hand in September 1943.

VA audiology examinations in November 1991 and August 1997 
revealed the presence of a bilateral hearing loss disability, 
for VA purposes.  The audiologist noted in November 1991 
"history of noise exposure: military and farming mechanic."  
The audiologist noted in August 1997 "hearing loss since 
WWII, aircraft mechanic combat noise.  These data are 
consistent with his history of military related noise 
exposure."  

In view of the two medical opinions that bilateral hearing 
loss was a result of exposure to acoustic trauma as an 
aircraft mechanic, and the fact that there is no 
countervailing medical opinion, the Board finds that the 
preponderance of the evidence supports the veteran's claim.  
Accordingly, service connection for bilateral hearing loss is 
granted.

II.  Tinnitus

Before reaching the merits of the veteran's claim, the 
threshold question which must be answered in this case is 
whether the veteran has presented a well-grounded claim for 
service connection.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  In this regard, the veteran has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a) (West 1991); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  If the evidence presented by the 
veteran fails to meet this threshold level of sufficiency, no 
further legal analysis need be made as to the merits of the 
claim.  See Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (established by medical, or in 
some cases lay, evidence); and competent evidence of a nexus 
between the inservice injury or disease and the current 
disability (established by medical evidence).  See generally 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997) cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998).

In the present case, the veteran has failed to meet two of 
these requirements as there is no current diagnosis of 
tinnitus or a nexus between a current disorder and service.  
Neither of the VA audiology examinations contained a 
diagnosis of the disorder.  Even assuming that the veteran 
does have tinnitus, he has not submitted competent medical 
evidence that demonstrated that the disorder is related to 
service.  Therefore, in view of the lack of a current 
diagnosis of tinnitus, the veteran's claim of entitlement to 
service connection for tinnitus is not well grounded and must 
be denied.  

The Board is aware of no circumstances in this matter that 
would put VA on notice that relevant evidence may exist, or 
could be obtained, that, if true, would make this claim 
"plausible."  See generally McKnight v. Gober, 131 F. 3d 
1483 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995).  The Board views its discussion as sufficient 
to inform the veteran of the elements necessary to complete 
her application for a claim for service connection for the 
claimed disability.  Id.


ORDER

Service connection for bilateral hearing loss is granted.

Evidence of a well-grounded cliam not having been submitted, 
service connection for tinnitus is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals  
	



 

